Citation Nr: 1127950	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  08-05 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an initial compensable rating for the service-connected migraine headaches.

2.  Entitlement to an initial compensable rating for the service-connected left wrist neuropathy with distal demyelination of the radial and ulnar nerve (hereinafter "left wrist neuropathy").

3.  Entitlement to an initial compensable rating for the service-connected right wrist neuropathy with distal demyelination of the radial and ulnar nerve (hereinafter "right wrist neuropathy").

4.  Entitlement to service connection for claimed tinnitus.

5.  Entitlement to service connection for the claimed residuals of a left knee injury.

6.  Entitlement to service connection for a claimed lumbar spine condition.

7.  Entitlement to service connection for claimed right testicular pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1999 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the RO.  

The claims of service connection for the residuals of a left knee injury, a lumbar spine condition and right testicular pain are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  From the initial award of service connection, the service-connected migraine headaches is shown to have been productive of a disability picture that more nearly resembles that of attacks at least once in two months over several months that are not prostrating in severity.

3.  From the initial award of service connection, the service-connected right wrist neuropathy is shown to have been productive of a disability picture that more nearly resembles that of painful motion; there has been no evidence of ankylosis of the right wrist, palmar flexion limited in line with the forearm, or moderate, incomplete, paralysis of the median nerve. 

4.  From the initial award of service connection, the service-connected left wrist neuropathy is shown to have been productive of a disability picture that more nearly resembles that of painful motion; there has been no evidence of ankylosis of the left wrist, palmar flexion limited in line with the forearm, or moderate, incomplete, paralysis of the median nerve. 

5.  The currently demonstrated innitus is shown as likely as not to be due to the Veteran's exposure to excessive noise levels in connection with duties during active service.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 10 percent evaluation, and no higher, for the service-connected migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.124a including Diagnostic Code 8100 (2010).  

2.  The criteria for the assignment of an initial 10 percent evaluation, and no higher, for the service-connected right wrist neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, including Diagnostic Code 5024, 4.124a, including Diagnostic Code 8515 (2010).  

3.  The criteria for the assignment of an initial 10 percent evaluation, and no higher, for the service-connected left wrist neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, including Diagnostic Code 5024, 4.124a, including Diagnostic Code 8515 (2010).  

4.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Here, the Veteran's claims with regard to migraine headaches and neuropathy of the bilateral wrists arise from his disagreement with the initial disability evaluations assigned following the grant of service connection.  

The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board is satisfied that all necessary development pertaining to the claim for tinnitus has been properly undertaken.  The Board is confident in this assessment because the evidence as presently constituted is sufficient in establish service connection, which is a full grant of the benefit sought on appeal by the Veteran.  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service private medical records, and a report of VA examination.  The Veteran has not identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, it is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 




Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


Migraine Headaches

Historically, service connection was awarded for migraine headaches in a November 2005 rating decision.  An initial noncompensable evaluation was assigned effective February 16, 2005, the day following service connection.  

As the Veteran appealed the decision that assigned the initial noncompensable rating, the Board will now consider whether a higher evaluation is warranted for the migraine headaches at any stage since the effective date of service connection.  See Fenderson, 12 Vet. App. at 126. 

The Veteran's migraine headaches have been rated as noncompensable under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for less frequent attacks.  A 10 percent rating is assigned for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for characteristic prostrating attacks occurring on an average once a month over the last several months.  38 C.F.R. § 4.124a.

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that an initial 10 percent rating is warranted at this time, and no higher, to include "staged" ratings.  38 C.F.R. § 4.7; See Fenderson, 12 Vet. App. at 126. 

In this regard, the Veteran's service treatment records contain complaints of headaches in 2001 and 2002.  They were triggered by exposure to second hand smoke.  A computerized tomography (CT) scan in July 2002 was negative for any neurological disorder.   Migraine headaches were not reported on the November 2004 separation physical examination.

Post-service, a May 2005 VA examination report contains complaints of migraine headaches a couple of times per week.  He indicated the headaches developed at the back of his head if he smelled cigarette smoke.  He denied aura or prodromal symptoms.  The examiner indicated there was no disability diagnosed upon examination, as all results were normal.  

A June 2005 letter from the Veteran's chiropractor noted migraine type headaches occurring occasionally when the Veteran had insufficient sleep.

In his Substantive Appeal, the Veteran indicated that he had migraine headaches two to three times per month if he is exposed to cigarette smoke.

These treatment records simply contain subjective complaints of migraine headaches occurring on a monthly basis; however, the last objective treatment for migraine headaches was in 2002 during the Veteran's active military service.  

As delineated above, there were negative findings upon VA examination in May 2005 and chiropractic notes simply indicate the Veteran reported "migraine type" headaches if he had an insufficient night's sleep.  There were no comments made to as frequency, duration, or the nature of the headaches.  

That being said the Board does find it credible the headaches are occurring occasionally, at least one in two months over several months, to warrant an initial 10 percent rating.  However, there certainly has been no confirmed evidence of prostrating attacks of migraine headaches to warrant any higher rating.  

Though there are no objective medical findings that the Veteran's headaches were prostrating, there is some question as to frequency and thus, the higher disability rating (10 percent) will be assigned.  38 C.F.R. § 4.7.

In sum, it appears that the Veteran's migraine headaches more nearly approximate the criteria for an initial 10 percent rating.  38 C.F.R. § 4.124a; See Fenderson, 
12 Vet. App. at 126.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  


Bilateral Neuropathy of the Wrists

Historically, service connection was awarded for right and left wrist neuropathy in a November 2005 rating decision.  Initial noncompensable evaluations were assigned effective February 16, 2005, the day following service connection.  

As the Veteran appealed the decisions that assigned the initial noncompensable ratings, the Board will now consider whether a higher evaluation is warranted for the bilateral wrist neuropathy at any stage since the effective date of service connection.  See Fenderson, 12 Vet. App. at 126. 

The Veteran's wrists have been rated as noncompensable under 38 C.F.R. § 4.124a, Diagnostic Code 8515, for paralysis of the median nerve.  A 10 percent rating is assigned for mild, incomplete paralysis.  A 20 percent rating is assigned for moderate, incomplete paralysis (minor) and 30 percent for moderate, incomplete paralysis (major).  38 C.F.R. § 4.124a.

In every instance where the schedule does not provide  a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

They have also been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5024 for tenosynovitis.  Under this code section the diseases will be rated on limitation of motion of the affected parts as arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion for the specific joint involved.  38 C.F.R. § 4.71a 

When however, the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent is assigned for x-ray evidence of involvement of two or more major or minor joints groups. 

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that an initial 10 percent rating is warranted at this time for each wrists, and no higher, to include "staged" ratings.  38 C.F.R. § 4.7; See Fenderson, 12 Vet. App. at 126. 

In this regard, the service treatment records contain a November 2003 electromyography (EMG), which revealed comprehensive neuropathy with demyelination at the bilateral wrists.   A magnetic resonance imaging (MRI) taken in January 2004 showed small radial carpal joint effusion of the right wrist.  

The Veteran was also variously diagnosed with internal derangement of the wrists, tendonitis and carpal tunnel disease.  The November 2004 separation medical examination noted complaints of wrist pain.

Post-service, the Veteran complained of wrist pain on his May 2005 VA examination.  He indicated the pain was daily and prevented any lifting over 3 kilograms.  

The Veteran was noted to be right hand dominant.  The X-ray studies of the wrists were normal.  The examiner concluded there was no permanent impairment of disability after examination.  The results of examination were considered normal. 

In his Substantive Appeal, the Veteran indicated that his wrist pain impacted his daily life to include, driving, cutting the grass, and lifting groceries.  He stated these all caused pain.  

These treatment records document complaints of pain in the Veteran's wrist as well as restrictions with lifting.  Though there has been no evidence of ankylosis of the Veteran's wrist (Diagnostic Code 5214) or palmar flexion limited in line with the forearm (Diagnostic Code 5215) to warrant a compensable evaluation for limitation of motion, there is credible evidence of painful motion to warrant 10 percent ratings for tenosynovitis (Diagnostic Codes 5003, 5024).  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The record does not however, contain evidence of incomplete, moderate, paralysis of the median nerve to warrant a higher rating under Diagnostic Code 8515.  38 C.F.R. § 4.124a.

In sum, it appears that the service-connected wrist neuropathy more nearly approximates the criteria for an initial 10 percent rating on each side.  38 C.F.R. § 4.124a; See Fenderson, 12 Vet. App. at 126.  



Total Disability Rating Based on Individual Unemployability (TDIU)

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether TDIU will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his claims for migraine headaches and bilateral wrist neuropathy.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

Although the Veteran was not employed at the time of his VA examination in May 2005, he simply indicated that he had no job planned and would not want to work with pain he was currently experiencing.

As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected disabilities, a TDIU rating is not warranted in the instant case. 


Extraschedular Ratings

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The Board has found that the rating criteria used to evaluate the Veteran's service-connected disabilities reasonably describe his disability level and symptomatology.  
There is nothing in the record to distinguish his case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disabilities.  

Even assuming any lost time from work, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  


Service Connection for Tinnitus

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran asserts that his tinnitus is the result of noise exposure on the flight line while performing duties of aerospace maintenance.  The Veteran maintains that his tinnitus has been persistent since his discharge from service.

Having considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is at least in approximate balance, and the Board therefore will grant service connection for tinnitus.  38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) (observing that under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

A review of the Veteran's DD-214 shows the Veteran's primary specialty was aerospace maintenance.  His service treatment records show the Veteran was afforded routine audiograms as a result of his "steady noise exposure."  He was given foam ear plugs and ear muffs.

Post-service, the Veteran was afforded VA examination in May 2005.  Despite the examiner indicating that he was unable to confirm tinnitus, the Veteran reported ringing in his ears two times a day lasting about three minutes every few days.  He stated that it began about two years prior (during service) and was qualified as intermittent and variable.   

In his Notice of Disagreement (NOD) the Veteran indicated that he had constant ringing in his ears since his work on the flight line.

The Board finds that the Veteran's assertions concerning noise exposure are credible and consistent with the circumstances of his service.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992));

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, ordering an additional VA examination; however, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 
7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

On this record, the Board finds that the evidence to be in equipoise in showing that his current tinnitus at least as likely as not is due to the exposure to excessive noise level  beginning during his active duty service.  

Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Accordingly, service connection for tinnitus is warranted.


ORDER

An increased, initial 10 percent rating for the service-connected migraine headaches is granted, subject to the regulations governing the payment of VA monetary benefits.

An increased, initial 10 percent rating for the service-connected right wrist neuropathy is granted, subject to the regulations governing the payment of VA monetary benefits.

An increased, initial 10 percent rating, but not higher for the service-connected left wrist neuropathy is granted, subject to the regulations governing the payment of VA monetary benefits.

Service connection for tinnitus is granted.


REMAND

The Veteran has also filed claims of entitlement to service connection for residuals of a left knee injury, a lumbar spine condition, and right testicular pain.
A determination has been made that additional evidentiary development is necessary in this case.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described.

The Board finds that Remand for VA examination is necessary prior to further appellate review, to determine whether the Veteran has the current disabilities as claimed and the etiology of such.  

The applicable law requires VA to deem an examination necessary to adjudicate a claim for service connection when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; the information or evidence indicates that the disability or symptoms may be associated with the claimant's active service; but, the file does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In McLendon, the Court of Appeals for Veterans Claims reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  

The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in- service event, injury, or disease; and, indication that the current disability may be associated with service or with another service-connected disability.  McLendon at 81.  

The RO, or the Board, tests for those criteria and then decides if there is sufficient competent credible medical evidence of record to decide the claim. 38 C.F.R. § 3.159(c).  

The Court cautioned in McLendon that an "absence of actual evidence is not substantive 'negative evidence.'"  It further noted that an indication that a current disability "may" be associated with service is a low threshold.  

The Veteran reports injuring his back and knees during service.  He maintains his back problems have resulted in right testicular pain.  Specifically, he reports jumping and banging his left knee in service, as well as repeated heavy lifting.   

The service treatment records confirm treatment for knee pain and swelling in November 2004 after jumping into a plane and hitting his knee.  There were also some complaints of back pain.  The Veteran was diagnosed with knee pain secondary to contusion versus patellofemoral syndrome and low back pain.   

The November 2004 separation examination contained complaints of back and left knee pain.  The provider suspected patellofemoral syndrome of the left knee.  The Veteran was given medication for low back strain.  

The Veteran continued to complain of back and knee pain during his VA examination in May 2005, though no disabilities were diagnosed.  X-rays did show minor retrolisthesis at the body of L5 on S1 and mild disc space narrowing at L5-S1.  There was also minor osteophytic lipping at the retropatellar surface of the left knee.

In February 2005, the Veteran sought hospital treatment for right testicular pain.  An ultrasound of the scrotum was negative. 

A June 2005 chiropractic note indicates the Veteran was receiving treatment for an onset of back pain due to heavy lifting in the military.  There was also mention of referred groin pain.  The chiropractor found diminished range of motion and function of the lumbar spine. 

A February 2006 chiropractic note indicates the Veteran was receiving treatment for a disc injury that created pain in his low back and referred pain into the testicle region.  There were also complaints of left knee pain from hitting his knee in the military.

The Veteran maintains that he has continued back, knee, and testicular pain since his service.

In light of the Veteran's continued complaints referable to his back, knee, and right testicle, as well as the current findings and complaints since VA examination in May 2005, and some question as to whether the Veteran has any currently diagnosed knee, back, and/or testicular disabilities and whether they are related to the Veteran's military service, a Remand for VA examination is necessary.  38 U.S.C.A. § 5103A; McClendon, supra.   

Any additional medical records pertinent to the issues, including VA records, should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As these matters are being remanded, the agency of original jurisdiction should take efforts to ensure that it provides the Veteran with notice that meets all due process requirements, including those addressed by recent cases from the Court.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should ensure that all due process requirements are met in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

2.  The RO should take appropriate steps to contact the Veteran and request that he identify all healthcare providers who have treated him for the claimed disabilities since his discharge from service.  The RO should request that the Veteran complete and return the appropriate release forms so that VA can obtain any identified evidence relating to such treatment.  

The RO should attempt to obtain copies of all pertinent records outstanding.  All identified private treatment records should be requested directly from the healthcare providers.  All information that is not duplicative of evidence already received should be associated with the claims file.  

All requests for records and their responses should be clearly delineated in the claims folder.  At least one follow-up request must be made if a response is not received to the initial request for records. 

3.  After any additional service treatment and personnel records and private and VA medical records have been obtained and incorporated in the claims file, the Veteran should undergo the appropriate VA examinations, to include orthopedic and genitourinary examinations, for purposes of determining the current nature and likely etiology of the claimed conditions.  Prior to the examination, the claims folder must be made available to the examiner for review.  

A notation to the effect that this record review took place must be included in the report of the examiner(s).  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report.  

An appropriate examiner(s), based on the medical findings and a review of the claims folder, to specifically include the service treatment records and VA and private medical records, should offer an opinion as to the following: whether there are any currently diagnosed low back, left knee, and/or right testicle disabilities and if so, whether they are at least as likely as not due to an injury or other event of the Veteran's active service.   The examiner should additionally indicate whether any right testicular disability, if diagnosed, is proximately due to or the result of a lumbar spine condition. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655. 

5.  After completing the requested development to the extent possible, the RO should readjudicate the remaining claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


